DETAILED ACTION
This office action is in response to amendments filed on 04/22/2022.
Claims 1-30 are pending of which claims 1, 11, 21 and 26  are independent claims.
This  application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS, filed 03/10/2021, is considered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with configuring, using transmission parameters and frequency tracking parameters, an aperiodic tracking reference signal in at least the first and second slots, where a first and a second instance of the aperiodic tracking reference signal in the first and the second slot are based on a same first set of large scale transmission parameters, where the first and the second set of large scale transmission parameters used for aperiodic tracking reference signal are different from those parameters that are used for a periodic tracking reference signal.


Claims 1-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… receiving,a trigger for an aperiodic tracking reference signal in at least the first slot; measuring a first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the first slot or a second slot” as specified in claim 1. 

Claims 11-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “…transmitting, to a user equipment (UE), downlink control information that includes a first transmission configuration indicator state for at least a first slot, and that includes a trigger for an aperiodic tracking reference signal in at least the first slot and a second slot” as specified in claim 11.  

Claims 21-25 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 21,    “…update one or more time tracking parameters, frequency tracking parameters, or combinations thereof based at least in part on a same first set of large scale transmission parameters being used for at least the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal, wherein the first set of large scale transmission parameters are different than a second set of large scale transmission parameters that are used for a periodic tracking reference signal” as specified in claim 21.  


Claims 26-30  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 26,    “… transmit a first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the second slot, wherein a same first set of large scale transmission parameters is used for both the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal” as specified in claim 26. 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Noh (US Pub. No. 20210329517) discloses aperiodic tracking reference signal may be using a first slot. However the disclosure of  Noh  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving,first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the first slot or a second slot as claimed in claims 1, 11, 21 and 26 in combination with other limitations recited as specified in claims 1, 11, 21 and 26.


Xiao (US Pub.  20210167911) discloses determining the two slots used for sending TRS. However the disclosure of  Xiao taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with transmitting, to a user equipment (UE), downlink control information that includes a first transmission configuration indicator state for at least a first slot, and that includes a trigger for an aperiodic tracking reference signal in at least the first slot and a second slot as claimed in claims 1, 11, 21 and 26 in combination with other limitations recited as specified in claims 1, 11, 21 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476